 

 

 

 

 

 

 

USDC SDNY
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEWYORK . |poce
| DATE FILEDE ED V1
IN RE: . . -
ORDER

TERRORIST ATTACKS ON

SEPTEMBER 11, 2001 03 MDL 1570 (GBD) (SN)

This document relates to:

Thomas Burnett, Sr. et al. v. The Islamic Republic of Iran, et al., 15 Civ. 9903 (GBD) (SN)
GEORGE B. DANIELS, United States District Judge:

On January 15, 2020, the Burnett Plaintiffs moved this Court to correct its previous award of
partial final judgments to immediate family members of the September 11, 2001 decedents. (ECF
No. 5662.)' Plaintiffs’ proposed default judgment, (ECF No. 5669), attaches Exhibit A, which lists
immediate family members to decedents who have moved this Court to grant to them solatium
damages.

Previously on September 23, 2019, Magistrate Judge Netburn held a telephone conference
with plaintiffs, Defendant Dubai Islamic Bank, and Defendant Kingdom of Saudi Arabia, during
which she explained to the parties that it is not a “legally proper position” for claimants to obtain
judgments when they are not plaintiffs to the case. (See Tr. of Sept. 23, 2019 Telephone Conference
at 3:16—22.)

John J. Creamer, listed as the spouse of decedent Tara Kathleen Creamer, appears not to be
eligible for recovery because he is not a named plaintiff to the case. The plaintiffs are therefore

directed to either (1) file a Notice of Amendment, adding Mr. Creamer as a plaintiff to the case, or

 

' All citations included herein refer to documents filed in the 9/11 multidistrict litigation docket. See In re Terrorist
Attacks on September 11, 2001, 03 MDL 1570 (GBD) (SN).
(2) if Mr. Creamer is in fact a named plaintiff, identify with specificity where his name can be found
on the docket, in the Complaint, or in a Notice of Amendment.

In order for the plaintiffs to receive an order on their motion prior to the February 19, 2020
VSSTF deadline, plaintiffs should take these steps and submit a letter apprising this Court of Mr.

Creamer’s status no later than Thursday, February 13, 2020.

Dated: February 11, 2020
New York, New York
SO ORDERED.

Gyavyy B Done
(FORE: B. DANIELS
nited States District Judge

 

 
